    Case: 1:18-cv-06742 Document #: 25 Filed: 01/15/19 Page 1 of 13 PageID #:116



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

DEBORAH HOWARD,                               )
on behalf of herself and a class,             )
                                              )
                       Plaintiff,             )              Case No.: 1:18-cv-06742
                                              )
               vs.                            )              Honorable Sarah L. Ellis
                                              )
BETTERNOI, LLC and,                           )
SCREENING REPORTS, INC.                       )
                                              )
                       Defendants.            )

                        AMENDED COMPLAINT – CLASS ACTION

      1.       Plaintiff Deborah Howard (“Ms. Howard”) brings this action against Screening

Reports, Inc. and its parent corporation, BetterNOI, LLC, suppliers of specialized consumer

reports (credit reports) to landlords, to secure redress for improper information on her consumer

report and reckless and irresponsible reporting procedures. Plaintiff alleges violation of the Fair

Credit Reporting Act, 15 U.S.C. §1681 et seq. (“FCRA”).

                                    JURISDICTION AND VENUE

       2.      This Court has jurisdiction under 28 U.S.C. §§ 1331 and 1337 and 15 U.S.C.

§1681p.

       3.      Venue in this District is proper because defendants are located in this District.

                                            PARTIES

       4.      Plaintiff, Deborah Howard, is a resident of Cook County, Illinois.

       5.      Defendant BetterNOI, LLC (“BetterNOI”) is a limited liability company

organized under Illinois law with principal office at 220 Gerry Drive, Wood Dale, IL 60191.


                                                  1
    Case: 1:18-cv-06742 Document #: 25 Filed: 01/15/19 Page 2 of 13 PageID #:117



        6.     BetterNOI regularly provides tenant screening services to landlords. It describes

this aspect of its business as follows on its web site: “Effective resident screening combines

credit and criminal background checks, application verifications and ongoing analysis of

previous screening decisions. BetterNOI offers comprehensive, accurate and cost-effective

screening designed exclusively for the multifamily industry.”

(https://www.betternoi.com/resident-screening/) (Exhibit A).

       7.      BetterNOI touts the accuracy of its eviction information. It states on its web site

(https://www.betternoi.com/resident-screening/#courtEvictionReport):

       Eviction Record Investigations

       Unlock critical information regarding an applicant's previous rental performance. Not
       available in standard Equifax, Experian, and TransUnion credit reports, court eviction
       reports may be a useful predictor of an applicant's future rental outcome. For example, a
       record of past court actions, not limited to evictions, against an applicant, may suggest a
       higher level of risk that the applicant may not satisfactorily fulfill his/her lease
       obligations.

       Our detailed information, taken directly from the court record, includes:

       o       Defendant Name and Address
       o       Case Type, Date and Number
       o       Case Status, Claim Amount and/or Judgment
       o       Plaintiff/Petitioner Name and Telephone Number
       o       Court/County

       Our court eviction reports are supported by advanced technology and unsurpassed
       customer service. Whether you choose a customized applicant scoring model, designed
       with your specific guidelines in mind, or an accredited multi-family risk model, our
       reports allow you to analyze eviction records and provide clear accept/decline guidelines
       based on your established criteria. This ensures consistent decision making, improves
       Fair Housing compliance, and relieves your staff from having to interpret criminal reports
       and other subjective data.




                                                 2
    Case: 1:18-cv-06742 Document #: 25 Filed: 01/15/19 Page 3 of 13 PageID #:118



       8.      Defendant BetterNOI is the parent company of Defendant Screening Reports, Inc.

(“Screening Reports”). According to BetterNOI, Screening Reports, Inc., is the consumer

reporting agency that prepared the consumer report at issue in this case.

       9.      Screening Reports is a corporation organized under Illinois law with principal

office at 220 Gerry Drive, Wood Dale, IL 60191.

       10.     Screening Reports’ website contains identical information as that described in ¶ 7,

above. ( http://betternoi.com/resident-screening/#courtEvictionReport ) (Exhibit B).

       11.     Defendants are consumer reporting agencies as defined in the FCRA.

       12.     Defendants furnish their reports for monetary compensation.

       13.     Defendants collectively create the reports at issue in this complaint.

       14.     As noted in defendants’ promotional materials, the three major credit bureaus do

not generally report information regarding the mere filing of a case against a consumer. Instead,

they primarily only report foreclosures and actual monetary judgments against consumers. On

information and belief, this is because they recognize that cases are often filed in error, may

name the wrong consumer, and/or may contain false information.

       15.     Defendants, on the other hand, issue tenant screening reports which list all

eviction cases filed against a consumer, regardless of the outcome, and suggests to its customers

that such a report is a good tool to use in screening tenants. In addition, defendants offer the

“service” to their customers, of supplying reports which indicate that an applicant should be

rejected based on the mere existence of an eviction case having been filed against a consumer,

without presenting any information regarding the actual outcome of the eviction case. On

information and belief, defendants do not advise their customers that they should consider the


                                                 3
    Case: 1:18-cv-06742 Document #: 25 Filed: 01/15/19 Page 4 of 13 PageID #:119



actual outcome of the eviction case, nor do they advise their customers of the actual outcome of

the case.

                                              FACTS

         16.    Ms. Howard resided at 4050 W. Hirsch, #1, Chicago, Illinois in 2016. This was a

mixed use commercial/residential building with 11 residential apartments and a commercial unit.

The residential units were subject to the Chicago Residential Landlord Tenant Ordinance.

         17.   In August 2016, an eviction action was filed against Ms. Howard by TICO

Apartments, LLC, the landlord.

         18.   Ms. Howard moved out in July 2017 (nearly a year later) as a result of terrible

housing conditions, including mold, rodents, roaches, broken appliances, charging her for

utilities furnished to other units, harassment, and offensive communications from the landlord’s

representative (“the representative”).

         19.   Ms. Howard had reported the representative’s harassment to the City of Chicago

shortly – less than one year – before the lawsuit was filed against her. The landlord’s

representative told her that he “could make things hard for her”.

         20.   On information and belief, the lawsuit was filed in retaliation for Ms. Howard’s

complaint. The landlord continued accepting rent until Ms. Howard moved out nearly a year

later.

         21.   Under §5-12-150 of the Chicago Residential Landlord-Tenant Ordinance, which

applied to Ms. Howard’s tenancy at 4050 W. Hirsch, #1, Chicago, Illinois, “if there is evidence

of tenant conduct protected herein within one year prior to the alleged act of retaliation, that

evidence shall create a rebuttable presumption that the landlord's conduct was retaliatory.”


                                                  4
     Case: 1:18-cv-06742 Document #: 25 Filed: 01/15/19 Page 5 of 13 PageID #:120



        22.    The summons and complaint were never served. Nothing was ever adjudicated.

No order of possession or judgment was ever issued. A copy of the docket is attached as Exhibit

C.

        23.    On or about January 3, 2017, BetterNOI, LLC issued a tenant screening report

(Exhibit D) to LUCHA Humboldt Park Residence in connection with plaintiff’s application for

rental housing in Chicago, stating:

                                               ***

Eviction Records                                                    DEBORAH HOWARD

Plaintiff                     County                                        Date

Remarks                       Address                                       Case Number

TICO APTS LLC                 COOK                                          08/04/2016

                              4050 W. HIRSCH #1 CHICAGO IL                  16-M1-713783

                                               * **

        24.    As a result Ms. Howard was initially denied housing.

        25.    On or about April 10, 2018, Ms. Howard disputed the accuracy of the report

(Exhibit E).

        26.    Defendants have not altered their report.

        27.    On information and belief, based on the manner in which plaintiff’s eviction was

reported, among other things, defendants’ practice was to report only the fact that an eviction

case had been filed, and not the actual outcome of the case.

        28.    The format and titles of the report (“eviction records”) makes it ambiguous

whether the case resulted in an outcome adverse to the tenant.


                                                 5
    Case: 1:18-cv-06742 Document #: 25 Filed: 01/15/19 Page 6 of 13 PageID #:121



       29.     It is not consistent with the maximum possible accuracy standard to issue reports

regarding the filing of an eviction case without also listing the current status and/or the actual

resolution of the case.

       30.     It is materially misleading for defendants to report a disposition of “eviction” as

occurring on the date the eviction case was filed, without also reporting the actual disposition

and/or status of the case as the time the report was issued.

       31.     Defendants’ practice allows the reporting as an “eviction record” of the filing of a

lawsuit presumed to be retaliatory under the City of Chicago Residential Landlord-Tenant

Ordinance.

       32.     The reporting as an “eviction record” of a lawsuit presumed to be retaliatory

under the City of Chicago Residential Landlord-Tenant Ordinance is not consistent with the

maximum possible accuracy standard.

       33.     Plaintiff suffered embarrassment and humiliation.

       34.     Plaintiff also suffered economic injury as a result of being unable to rent the

apartment she desired and expenditure of time and money looking for an apartment and dealing

with defendants’ false report.

                          COUNT I – FAIR CREDIT REPORTING ACT

       35.     Plaintiff incorporates paragraphs 1-34

       36.     Under the FCRA, 15 U.S.C. §1681e, defendants are required to “follow

reasonable procedures to assure maximum possible accuracy of the information concerning the

individual about whom the report relates.”




                                                  6
    Case: 1:18-cv-06742 Document #: 25 Filed: 01/15/19 Page 7 of 13 PageID #:122



        37.     Preparing a report referring to “eviction records” but listing the date an eviction

case is filed, without also reporting other relevant information, such as current status of the case

and/or the actual resolution of the case does not comply with the maximum possible accuracy

standard.

        38.     The mere fact that an eviction case was filed against somebody does not “suggest

a higher level of risk that the applicant may not satisfactorily fulfill his/her lease obligations,”

and the inclusion of an eviction based on such circumstances, given defendants’ stated reason for

such inclusion, is a false and misleading representation.

        39.     On information and belief, defendants’ report on plaintiff was prepared according

to defendants’ normal practices and procedures for preparing reports on individuals.

        40.     Defendants negligently or willfully violated 15 U.S.C. §1681n and/or §1681o.

        41.     Section 1681n provides:

                §1681n. Civil liability for willful noncompliance

                (a) In general. Any person who willfully fails to comply with any
                requirement imposed under this title with respect to any consumer is liable
                to that consumer in an amount equal to the sum of–

                        (1)

                                (A) any actual damages sustained by the consumer as a result
                                of the failure or damages of not less than $ 100 and not more
                                than $ 1,000; or

                        (2) such amount of punitive damages as the court may allow; and

                        (3) in the case of any successful action to enforce any liability under
                        this section, the costs of the action together with reasonable attorney's
                        fees as determined by the court. . . .

        42.     Section 1681o provides:


                                                   7
    Case: 1:18-cv-06742 Document #: 25 Filed: 01/15/19 Page 8 of 13 PageID #:123



               §1681o. Civil liability for negligent noncompliance

               (a) In general. Any person who is negligent in failing to comply with any
               requirement imposed under this title with respect to any consumer is liable
               to that consumer in an amount equal to the sum of--

                       (1) any actual damages sustained by the consumer as a result of the
                       failure;

                       (2) in the case of any successful action to enforce any liability under
                       this section, the costs of the action together with reasonable attorney's
                       fees as determined by the court.

                                       CLASS ALLEGATIONS

        43.    Pursuant to Fed. R. Civ. P. 23(a) and (b)(3), plaintiff brings this action on behalf

of a class.

        44.    The class consists of (a) all natural persons (b) who were the subject of a

consumer report prepared or provided by defendants (c) on or after a date two years prior to the

filing of this action, (d) which report noted an “eviction record” using the date an eviction case

was filed (e) without also listing the actual status of the case at the time the report was issued.

        45.    The class members are so numerous that joinder is impracticable. On information

and belief, there are more than 40 members of each class.

        46.    There are questions of law and fact common to the class members, which

common questions predominate over any questions that affect only individual class members.

The predominant common question is whether defendants’ practices violate the standard of

maximum possible accuracy.

        47.    Plaintiff’s claim is typical of the claims of the class members. All are based on

the same factual and legal theories.

        48.    Plaintiff will fairly and adequately represent the interests of the class members.

                                                  8
    Case: 1:18-cv-06742 Document #: 25 Filed: 01/15/19 Page 9 of 13 PageID #:124



Plaintiff has retained counsel experienced in consumer credit and class action cases.

        49.     A class action is superior to other alternative methods of adjudicating this dispute.

Individual cases are not economically feasible. Many consumers may not realize that their

rights are violated.

        WHEREFORE, plaintiff requests that the Court enter judgment in favor of plaintiff and

the class members and against defendants for:

                       (1)     Statutory damages;

                       (2)     Punitive damages;

                       (3)     Actual damages;

                       (4)     Attorney’s fees, litigation expenses and costs of suit;

                       (5)     Such other or further relief as the Court deems proper.



                                                      /s/ Tara L. Goodwin
                                                      Tara L. Goodwin



Daniel A. Edelman
Tara L. Goodwin
Mary Frances Charlton
EDELMAN, COMBS, LATTURNER & GOODWIN, LLC
20 S. Clark Street, Suite 1500
Chicago, Illinois 60603
(312) 739-4200
(312) 419-0379 (FAX)
courtecl@edcombs.com


Frank Avellone
Senior Attorney & Policy Coordinator
LAWYERS’ COMMITTEE FOR BETTER HOUSING
33 N LaSalle St., Suite 900

                                                  9
  Case: 1:18-cv-06742 Document #: 25 Filed: 01/15/19 Page 10 of 13 PageID #:125



Chicago, IL 60602
(312) 347-7600
(312) 347-7604 (FAX)




                                       10
Case: 1:18-cv-06742 Document #: 25 Filed: 01/15/19 Page 11 of 13 PageID #:126



                                  JURY DEMAND

         Plaintiff demands trial by jury.


                                                 /s/ Tara L. Goodwin
                                                 Tara L. Goodwin




                                            11
   Case: 1:18-cv-06742 Document #: 25 Filed: 01/15/19 Page 12 of 13 PageID #:127



                          NOTICE OF LIEN AND ASSIGNMENT

        Please be advised that we claim a lien upon any recovery herein for 1/3 or such amount
as a court awards. All rights relating to attorney’s fees have been assigned to counsel.


                                                    /s/ Tara L. Goodwin
                                                    Tara L. Goodwin



Daniel A. Edelman
Tara L. Goodwin
Mary Frances Charlton
EDELMAN, COMBS, LATTURNER & GOODWIN, LLC
20 S. Clark Street, Suite 1500
Chicago, Illinois 60603
(312) 739-4200
(312) 419-0379 (FAX)
courtecl@edcombs.com




                                               12
   Case: 1:18-cv-06742 Document #: 25 Filed: 01/15/19 Page 13 of 13 PageID #:128



                                CERTIFICATE OF SERVICE

        I, Tara L Goodwin, hereby certify that on January 15, 2019, I caused a true and accurate
copy of the foregoing document to be filed via the courts CM/ECF online system, which sent
notice via email to all counsel of record.

                                                    Respectfully submitted,

                                                    /s/ Tara L. Goodwin
                                                    Tara L. Goodwin



Daniel A. Edelman
Tara L. Goodwin
Mary Frances Charlton
EDELMAN, COMBS, LATTURNER & GOODWIN, LLC
20 S. Clark Street, Suite 1500
Chicago, Illinois 60603
(312) 739-4200
(312) 419-0379 (FAX)
courtecl@edcombs.com




                                               13
